Matter of Childers v Gunkel (2021 NY Slip Op 06263)





Matter of Childers v Gunkel


2021 NY Slip Op 06263


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


886 CAF 21-00088

[*1]IN THE MATTER OF CHARLENE CHILDERS, PETITIONER-APPELLANT,
vNICOLE M. GUNKEL, RESPONDENT-RESPONDENT. 


RYAN JAMES MULDOON, AUBURN, FOR PETITIONER-APPELLANT. 
LAW OFFICE OF VERONICA REED, SCHENECTADY (VERONICA REED OF COUNSEL), FOR RESPONDENT-RESPONDENT. 
PAUL B. WATKINS, FAIRPORT, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Wayne County (Richard M. Healy, J.), entered November 5, 2020 in a proceeding pursuant to Family Court Act article 6. The order granted the motion of the Attorney for the Children to dismiss the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs (see Matter of Piwowar v Glosek, 53 AD3d 1121, 1122 [4th Dept 2008]).
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court